In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                              No. 11-08V
                                         (Not to be published1)

*************************
                            *
YSIDRO MORENO, JR.,         *
                            *
                Petitioner, *                                            Filed: October 18, 2013
                            *
          v.                *                                            Decision by Stipulation; Damages;
                            *                                            Tetanus-Diphtheria Vaccine; Acute
SECRETARY OF HEALTH AND     *                                            Disseminated Encephalomyelitis
HUMAN SERVICES              *                                            (ADEM)
                            *
                Respondent. *
                            *
*************************


                                                    DECISION

HASTINGS, Special Master.

        This is an action seeking an award under the National Vaccine Injury Compensation
Program2 on account of an injury suffered by Ysidro Moreno, Jr.. On October 17, 2013, counsel
for both parties filed a Stipulation, stipulating that a decision should be entered granting
compensation. The parties have stipulated that petitioner shall receive the following
compensation:

         1. Lump Sum

       Respondent shall make a lump sum payment of $300,000.00, in the form of a check
payable to Ysidro Moreno, Jr., representing compensation for all damages that would be
available under 42 U.S.C. '300aa-15(a), except as set forth in paragraph 2.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
decision on the United States Court of Federal Claims' website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In
accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion
for redaction must include a proposed redacted decision. If, upon review, I agree that the identified material fits
within the requirements of that provision, I will delete such material from public access.
2
 The applicable statutory provisions defining the Program are found at 42 U.S.C. § 300aa-10        et seq. (2006 ed.).
Hereinafter, for ease of citation, all "§" references will be to 42 U.S.C. (2006 ed.).
         2.   Annuity

        I consider it in best interest of Ysidro Moreno, Jr., that all remaining damages that would
be available under 42 U.S.C. '300aa-15(a) be paid in the form of an annuity contract, which
shall be purchased as soon as practicable after entry of judgment. Accordingly, pursuant to 42
U.S.C. § 300aa-15(f)(4), I order respondent to purchase, and take ownership of, an annuity,3
pursuant to which the insurance company will agree to make payments of $1,354.87 per month
to Ysidro Moreno, Jr., for life only, commencing as soon as practicable after the date of
judgment.

         Each insurance company must meet the following criteria:

         1) have a minimum of $250,000,000 of capital and surplus, exclusive of any mandatory
            security valuation reserve; and

         2) have one of the following ratings from two of the following rating organizations:
            a) A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;
            b) Moody’s Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;
            c) Standard and Poor’s Corporation Insurer Claims-Paying Ability Rating: AA-, AA,
               AA+, or AAA;
            d) Fitch Credit Rating Company, Insurance Company Claims-Paying Ability Rating:
               AA-, AA, AA+, or AAA.

        Under the statute governing the Program, as well as the “Vaccine Rules” adopted by this
court, the special master must now enter a decision endorsing that stipulation, and the clerk must
enter judgment, in order to authorize payment of the award. See § 300aa-12(d)(3)(A) and (e)(3);
§ 300aa-13(a); Vaccine Rules 10(a), 11(a).4

        I have reviewed the file, and based on that review, I conclude that the parties’ stipulation
appears to be an appropriate one. Accordingly, my decision is that a Program award shall be
partly in the form of in the form of a lump sum payment, and partly in the form of an annuity, as
provided above. In the absence of a timely-filed motion for review of this Decision, the clerk
shall enter judgment in accordance herewith.

IT IS SO ORDERED.

                                                                    /s/ George L. Hastings, Jr.
                                                                        George L. Hastings, Jr.
                                                                        Special Master



3
 To satisfy the conditions set forth herein, in respondent’s discretion, respondent may purchase one or more annuity
contracts from one or more life insurance companies.
4
 The “Vaccine Rules of the United States Court of Federal Claims” are found in Appendix B of the Rules of the
United States Court of Federal Claims.